                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION


JUSTIN CORMIER                            CASE NO. 6:15-CV-02076

VERSUS                                    JUDGE S. MAURICE HICKS, JR.

TURNKEY CLEANING SERVICES MAGISTRATE JUDGE HANNA
LLC


                                  JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation [Rec. Doc. 217] is correct and adopts the

findings and conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the Joint Motion to

Approve Confidential Settlement Agreement [Rec. Doc. 216], on the terms and

conditions set forth in the Confidential Settlement Agreement filed under seal [Rec.

Doc. 215], is hereby GRANTED, consistent with the report and recommendation.

      IT IS FURTHER ORDERED that the collective action is hereby

DISMISSED WITH PREJUDICE, provided however, that the Court will retain
jurisdiction for ninety (90) days to enforce the terms of the Confidential Settlement

Agreement, if necessary.

      Signed at Shreveport, Louisiana, this 30th day of October, 2018.



                                ______________________________________
                                         S. MAURICE HICKS, JR.
                                CHIEF UNITED STATES DISTRICT JUDGE
